Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiala, US PGPUB 2017/0249745 in view of Nourai et al., US PGPUB 2018/0268611 hereinafter referenced as Nourai.

As to claim 1, Fiala discloses a display method, comprising: obtaining a first fixation coordinate transmitted by an image acquisition device (e.g. fiducial markers of fig. 9), and 
obtaining a second fixation coordinate and a current frame of image that are transmitted by a first processor (e.g. appearing 3-dimensional models over markers, fig. 9), 
wherein the current frame of image is an image for fixation region or an image for non-fixation region generated by the first processor based on the second fixation coordinate ([0052] In yet a further aspect of the present invention there is provided a marker detection algorithm where the original line segments input to the tracking algorithm are from non-marker objects in the previous image as well as from the sides of markers); 
determining a type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally (as shown in fig. 7, Left to right: correctly drawn black chess piece drawn over marker, small change in marker outline causes incorrect extraction of 3D pose and back chess piece is drawn incorrectly leaning right, further deterioration of pose shows black chess piece appears up-side-down); and 
performing refresh and display by using a previous frame of image for non-fixation region in a case that the first fixation coordinate changes abnormally, and performing refresh and display by using a next frame of image transmitted by the first processor in a case that the first fixation coordinate does not change abnormally ([0017] In a further aspect of the present invention there is provided a method for detecting a marker in an image, comprising the steps of: detecting a marker in one or more previous frames of the image; using an edge detector to detect an edge in a current frame of the image; determining blobs from centers of light or dark salient regions of similar brightness in the current frame of the image; tracking the centers of the blobs between frames; and determining motion of markers between frames by using the blobs).
Fiala does not specifically discloses performing refresh and display by using the current frame of image.
However, in the same endeavor, Noural discloses performing refresh and display by using the current frame of image ([0087] at the point of the vsync marker, the display refreshes and the end user 50 sees the new content and processing starts for the next set of refreshed content).
Therefore, it would have been obvious to one of ordinary skill to modify the disclosure of Fiala to further include Nourai’s display refreshment method in order to generate an improved AR recordings having a combination of recorded real objects and rendered virtual objects.

As to claim 2, the combination of Fiala and Nourai discloses the display method according to claim 1. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for fixation region, after the number of rows refreshed for display is greater than a first preset value and when a first preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the first preset condition comprises: when the first fixation coordinate is updated and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a first threshold, it is determined whether the next frame of image is an image for fixation region; and the next frame of image is an image for fixation region, there is a difference between the updated first fixation coordinate and the second fixation coordinate, and the value of the difference is greater than a second threshold (Fiala, [0051] In yet a further aspect of the present invention there is provided a marker detection algorithm where the candidate “edgel” points are found along the search line by performing an image correlation operation between a section of the previous image and patches of pixels along this search line, where the correlation output is thresholded to declare a candidate “edgel” point).

As to claim 3, the combination of Fiala and Nourai discloses the display method according to claim 1. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for non-fixation region, after the number of rows refreshed for display is greater than a second preset value and when a second preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the second preset condition comprises: the first fixation coordinate is updated; and the next frame of image is an image for fixation region, and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a third threshold (Nourai, [0087] some of the work performed at this time period is to obtain the rendered virtual content, match the rendered virtual content to head position by, for example, by warping the rendered virtual content as needed, and provide an image frame including the rendered virtual content to the user. At the point of the vsync marker, the display refreshes and the end user 50 sees the new content and processing starts for the next set of refreshed content).

As to claim 4, the combination of Fiala and Nourai discloses the display method according to claim 1. The combination further discloses in a case that the current frame of image is the image for fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, pixels in each row for the image for fixation region, and turning off a column scan controller corresponding to an image for non-fixation region in the same row as the image for fixation region (Nourai, [0035] In some embodiments, the projection subsystem 108 takes the form of a scan-based projection device and the display screen takes the form of a waveguide-based display into which the scanned light from the projection subsystem 108 is injected to produce images at single optical viewing distance closer than infinity (e.g., arm's length), images at multiple, discrete optical viewing distances or focal planes, and/or image layers stacked at multiple viewing distances or focal planes to represent volumetric 3D objects).

As to claim 5, the combination of Fiala and Nourai discloses the display method according to claim 1. The combination further discloses in a case that the current frame of image is the image for non-fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, according to a preset number of rows simultaneously to perform refresh by using the image for non-fixation region so as to display the image for non-fixation region in pixels in a non-fixation region of an entire display panel of a display device, and storing the current frame of image for non-fixation region (Nourai, [0087] within that same processing cycle, a GPU performs operations to render virtual content for the image frame “N” from the perspective of the head and/or the eyes of the end user 50).

As to claim 6, the combination of Fiala and Nourai discloses the display method according to claim 1. The combination further discloses in a case that the number of images for fixation region continuously used for performing refresh and display reaches a preset number of frames, performing refresh and display by using a previous frame of image for non-fixation region (Nouria, [0097] It is noted that any number of frames for the latency period is acceptable so long as the new frame is not off by a period greater than a perceptible level of frames (given the specific frame rate of the system to which the disclosure is applied)).

As to claim 7, the combination of Fiala and Nourai discloses a display device, comprising a display panel, a memory, and a second processor, wherein the memory stores a program, and the program, when executed by the second processor, performs the method according to claim 1 (Nourai, [0110] Computer system 1400 may transmit and receive messages, data, and instructions, including program, e.g., application code).

As to claim 8, the combination of Fiala and Nourai discloses the display method according to claim 6. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for fixation region, after the number of rows refreshed for display is greater than a first preset value and when a first preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the first preset condition comprises: when the first fixation coordinate is updated and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a first threshold, it is determined whether the next frame of image is an image for fixation region; and the next frame of image is an image for fixation region, there is a difference between the updated first fixation coordinate and the second fixation coordinate, and the value of the difference is greater than a second threshold (Fiala, [0156] A second “Multi-Camera Arrays” invention disclosed herein has each image sensor covered with a different optical filter to allow the array to detect markers in applications of high dynamic range of light intensity, such as found in applications such as automatic docking systems for spacecraft and satellite retrieval, where the difference between bright and dark lighting exceeds the range from light to dark for a single exposure due to a single filter and iris setting).

As to claim 9, the combination of Fiala and Nourai discloses the display method according to claim 6. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for non-fixation region, after the number of rows refreshed for display is greater than a second preset value and when a second preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the second preset condition comprises: the first fixation coordinate is updated; and the next frame of image is an image for fixation region, and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a third threshold (Fiala, [0051] In yet a further aspect of the present invention there is provided a marker detection algorithm where the candidate “edgel” points are found along the search line by performing an image correlation operation between a section of the previous image and patches of pixels along this search line, where the correlation output is thresholded to declare a candidate “edgel” point).

As to claim 10, the combination of Fiala and Nourai discloses the display method according to claim 6. The combination further discloses in a case that the current frame of image is the image for fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, pixels in each row for the image for fixation region, and turning off a column scan controller corresponding to an image for non-fixation region in the same row as the image for fixation region (Fiala, [0140] The input image size is split into one ½ resolution reduced size image and 9 sub-images each only ½ of the width and ½ of the height, staggered in 9 overlapping spots to ensure coverage of the entire image size. Bottom row left to right: input image reduced in resolution ½×½, the upper left, upper right, lower left, and lower right quarter, followed by the top middle, bottom middle, left middle, right middle, followed by the center ½×½ region. In total 10 sub-images are processed, each 25% of the original pixels but processed at 4× the speed, taking 10 frame times to go through the entire set of images).

As to claim 11, the combination of Fiala and Nourai discloses the display method according to claim 6. The combination further discloses in a case that the current frame of image is the image for non-fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, according to a preset number of rows simultaneously to perform refresh by using the image for non-fixation region so as to display the image for non-fixation region in pixels in a non-fixation region of an entire display panel of the display device, and storing the current frame of image for non-fixation region (Fiala, [0229] The default widget that appears for markers whose ID number (and optionally marker family) have not been assigned to a function. FIG. 44 describes the default graphic that appears and a web interface it can launch to allow the user to select from sets of graphics and service elements that have no marker association).

As to claim 12, the combination of Fiala and Nourai discloses the display method according to claim 6. The combination further discloses in a case that the number of images for fixation region continuously used for performing refresh and display reaches a preset number of frames, performing refresh and display by using a previous frame of image for non-fixation region (Fiala, [0017] In a further aspect of the present invention there is provided a method for detecting a marker in an image, comprising the steps of: detecting a marker in one or more previous frames of the image; using an edge detector to detect an edge in a current frame of the image).

As to claim 13, the combination of Fiala and Nourai discloses a display system, comprising: an image acquisition device; a first processor; and, the display device according to claim 7; wherein the image acquisition device is configured to capture a fixation coordinate, and transmit the fixation coordinate to the display device and the first processor; wherein the first processor is connected to the image acquisition device and the display device, and is configured to obtain the fixation coordinate transmitted by the image acquisition device, and transmit, to the display device, the fixation coordinate obtained from the image acquisition device and the current frame of image that is to be displayed (Fiala, [0017] In a further aspect of the present invention there is provided a method for detecting a marker in an image, comprising the steps of: detecting a marker in one or more previous frames of the image; using an edge detector to detect an edge in a current frame of the image; determining blobs from centers of light or dark salient regions of similar brightness in the current frame of the image; tracking the centers of the blobs between frames; and determining motion of markers between frames by using the blobs).

As to claim 14, the combination of Fiala and Nourai discloses the display method according to claim 13. The combination further discloses the display system is an augmented reality system or a virtual reality system (Fiala, [0046] In yet a further aspect of the present invention there is provided a wearable augmented reality device worn on the head).

As to claim 15, the combination of Fiala and Nourai discloses a non-transitory storage medium, having a program stored thereon, wherein the program, when executed by one or more processors, performs the method according to claim 1 (Nourai, [0110] Computer system 1400 may transmit and receive messages, data, and instructions, including program, e.g., application code).

As to claim 16, the combination of Fiala and Nourai discloses the display method according to claim 15. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for fixation region, after the number of rows refreshed for display is greater than a first preset value and when a first preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the first preset condition comprises: when the first fixation coordinate is updated and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a first threshold, it is determined whether the next frame of image is an image for fixation region; and the next frame of image is an image for fixation region, there is a difference between the updated first fixation coordinate and the second fixation coordinate, and the value of the difference is greater than a second threshold (Fiala, [0156] A second “Multi-Camera Arrays” invention disclosed herein has each image sensor covered with a different optical filter to allow the array to detect markers in applications of high dynamic range of light intensity, such as found in applications such as automatic docking systems for spacecraft and satellite retrieval, where the difference between bright and dark lighting exceeds the range from light to dark for a single exposure due to a single filter and iris setting).

As to claim 17, the combination of Fiala and Nourai discloses the display method according to claim 15. The combination further discloses the determining the type of the current frame of image, and determining, based on the type, whether the first fixation coordinate changes abnormally comprises: in a case that the type of the current frame of image is the image for non-fixation region, after the number of rows refreshed for display is greater than a second preset value and when a second preset condition is met, determining that the first fixation coordinate changes abnormally; wherein the second preset condition comprises: the first fixation coordinate is updated; and the next frame of image is an image for fixation region, and a value of a difference between the updated first fixation coordinate and the second fixation coordinate is greater than a third threshold (Fiala, [0051] In yet a further aspect of the present invention there is provided a marker detection algorithm where the candidate “edgel” points are found along the search line by performing an image correlation operation between a section of the previous image and patches of pixels along this search line, where the correlation output is thresholded to declare a candidate “edgel” point).

As to claim 18, the combination of Fiala and Nourai discloses the display method according to claim 15. The combination further discloses in a case that the current frame of image is the image for fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, pixels in each row for the image for fixation region, and turning off a column scan controller corresponding to an image for non-fixation region in the same row as the image for fixation region (Fiala, [0140] The input image size is split into one ½ resolution reduced size image and 9 sub-images each only ½ of the width and ½ of the height, staggered in 9 overlapping spots to ensure coverage of the entire image size. Bottom row left to right: input image reduced in resolution ½×½, the upper left, upper right, lower left, and lower right quarter, followed by the top middle, bottom middle, left middle, right middle, followed by the center ½×½ region. In total 10 sub-images are processed, each 25% of the original pixels but processed at 4× the speed, taking 10 frame times to go through the entire set of images).

As to claim 19, the combination of Fiala and Nourai discloses the display method according to claim 15. The combination further discloses in a case that the current frame of image is the image for non-fixation region, the performing refresh and display by using the current frame of image comprises: scanning, by a row scan controller, according to a preset number of rows simultaneously to perform refresh by using the image for non-fixation region so as to display the image for non-fixation region in pixels in a non-fixation region of an entire display panel of a display device, and storing the current frame of image for non-fixation region (Fiala, [0229] The default widget that appears for markers whose ID number (and optionally marker family) have not been assigned to a function. FIG. 44 describes the default graphic that appears and a web interface it can launch to allow the user to select from sets of graphics and service elements that have no marker association).

As to claim 20, the combination of Fiala and Nourai discloses the display method according to claim 15. The combination further discloses in a case that the number of images for fixation region continuously used for performing refresh and display reaches a preset number of frames, performing refresh and display by using a previous frame of image for non-fixation region (Fiala, [0017] In a further aspect of the present invention there is provided a method for detecting a marker in an image, comprising the steps of: detecting a marker in one or more previous frames of the image; using an edge detector to detect an edge in a current frame of the image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
9/22/2022